 496DECISIONSOF NATIONALLABOR RELATIONS BOARDSTR, Inc.,d/b/a Sound Technology Research and ArtMungia and STR Employees Association,Party inInterest.Case 20-CA-9972November 18, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn August 7, 1975, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions, of the Administrative Law Judge tothe extent consistent herewith.1.The Administrative Law Judge found thatRespondent violated Section 8(a)(1) of the Act byinterrogating its employees about their union activi-ty, threatening to close its plant if the Union wasselected as the collective-bargaining representative,and granting benefits to the employees in order todissuade them from supporting the Union. We adoptthese findings, to which no exceptions were filed.2.The Administrative Law Judge also found thatRespondent violated Section 8(a)(2) of the Actthrough its active assistance to the STR EmployeesAssociation,and recommended that Respondentdesistfrom recognizing and dealing with suchAssociation until such time as it is certified by theBoard.We believe that the record shows thatEmployer not only assisted the Association, but thatits activities were such as to constitute domination ofthe organization. Thus, Respondent suggested andencouraged the formation of the Association, active-ly participated in the selection of its representatives,provided a managerial employee to assist in theorganization of the Association, imposed a time limitfor the submission of a proposed agreement, andallowed the Association to use company facilitiesand resources and to meet on company time for thepurpose of accomplishing its purpose. An agreementwith the Association was concluded within the timelimit contemplated by Respondent. The Association1Neal is not involved in this casehas no constitution or bylaws and collects no dues.The Administrative Law Judge himself found:There is no question,under such circumstances,butwhat the employees were influenced byRespondent'saction and would not have anassociation totally their own,freefrom anypersuasion by their Employer [sec. E,Analysis].Upon the record as a whole,we find that Respondentviolated Section 8(a)(2) of theAct byassisting anddominating the STR Employees Association andshall enter the appropriate remedy of disestablish-ment.3.The Administrative Law Judge.found that thesuspension by Respondent of all of its productionemployees on August 27 was unlawful and violatedSection 8(a)(3) of the Act.We also adopt this finding,to which there was no exception.All of the employees,except Munguia and Neal,'were rehired on August 28 so that, as it turned out,the discrimination against them lasted but I day.Munguiadid not report on August 28 as Respondentsuggested that the suspended employees do, and theAdministrative Law Judge found that the discrimina-tion against Munguia also lasted but 1 day, that therewas no further discrimination against him, and thatMunguia was not entitled to reinstatement orbackpay after August 27-28.We do not agree withthis treatment of Munguia.Munguia was unlawfully suspended on August 27,with all the other employees.Although the employeeswere told to report to the plant the followingmorning,itwas not a certainty that all or any ofthem would be returned to work. That was a matterleft to Respondent's discretion to be exercised on anindividual basis. The suspension on August 27 wastherefore one of indefinite duration,giving rise to anobligation on Respondent'spart to reinstate thosewho were thus discriminated against. The nonap-pearance of Munguia at the plant on August 28 didnot eliminate Respondent's obligation to reinstatehim without loss of seniority and other benefits. AndRespondent has not established that it has yetfulfilled this obligation.We conclude that,as a resultof Respondent's unlawful suspension of Munguia onAugust 27,Munguia is entitled to reinstatement withbackpay since August 27, 1974.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that STR, Inc., d/b/a221 NLRB No. 103 SOUND TECHNOLOGYRESEARCHSound Technology Research, Sacramento, Califor-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interferingwith, restraining, or coercing itsemployees in the exercise of rights guaranteed tothem by Section 7 of the National Labor RelationsAct, in violation of Section 8(a)(1) of said Act, byinterrogating its employees about their and theirfellow employees' union activity; by threatening toclose its business if its employees select a union astheircollective-bargaining representative; and bygrantingbenefits to its employees in order todissuade them from supporting a union.(b)Dominating, assisting, and contributing to thesupport of, or interfering with, STR EmployeesAssociation,or giving effect to the agreementexecuted February 21, 1975, by and between Re-spondent and said Association. Provided however,that nothing in this Order shall require or authorizeRespondent to vary or abandon any wage, hour,seniority, or other substantive benefit it has estab-lished for its employees because of the aforesaidagreement, or to prejudice the assertion by itsemployees of any rights they derived as a result ofsaid agreement; and further provided, that nothingherein shall be construed' as prohibiting its employeesfrom forming, joining, or assisting any labor organi-zation.(c)Recognizing STR,Employees Association, orany successor thereto, as the representative of itsemployees concerning wages, rates of pay, hours ofemployment, or any other terms and conditions ofemployment.(d)Discriminating against its employees in viola-tion of Section 8(a)(3) and (1) of the Act bysuspension of employment.(e) In any other manner interfering with, restrain-ingr or coercing its employees in exercise of the rightsguaranteed to them in Section 7 of the Act.21Take the following affirmative action, whichwill effectuate the policies of the Act:(a)Offer to Art Munguia immediate, full, andunconditional reinstatement to the job held by himimmediately prior, to August 27, 1974, or, if thatposition no longer, exists, to a substantially equiva-lent one, without prejudice to his seniority or otherrights, privileges, or' working conditions; and makewhole all production employees for their loss ofearnings occasioned by their suspension on, August27, 1974, in the manner set forth in the section of, theAdministrative Law Judge's Decision entitled "TheRemedy."(b)Withdraw and,withhold recognition from andcompletely disestablish STR Employees Associationor any successor thereto as the representative of itsemployees at Sacramento, California, for the purpose497of collective bargaining, including the settlement ofgrievances.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Post at its Sacramento, California, place ofbusiness copies of the attached notice marked"Appendix." 2Copies of said notice, on formsprovided by the Regional Director for Region 20,afterbeing duly signed by a representative ofRespondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National LaborRelations Act and hasordered us to post this notice.We intend to carry out the Order of the Board and toabide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through represent-atives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of rights guaranteedto them by Section 7 of the National LaborRelationsAct, by interrogating our employees 498DECISIONSOF NATIONALLABOR RELATIONS BOARDabout their and their fellow employees' unionactivity;by threatening to close our business ifour employees select a union as their collective-bargaining representative; and by granting bene-fits to our employees in order to dissuade themfrom supporting a union.WE WILL NOT assist or contribute to the supportof,dominate, or,interfere with STR EmployeesAssociation,or give effect to the agreementexecuted -February 21, 1975, by, and between usand said Association.WE WILL NOT vary or abandon any wage, hour,seniority, or other substantive benefit establishedforour employees because of the aforesaidagreement or -prejudice the assertion by ouremployees of any rights they have derived as aresult of said agreement.WE WILL NOT recognize and will completelydisestablish STR Employees Association, or anysuccessor thereto, as -the representative of ouremployees concerning wages, rates of pay, hoursof employment, or any other terms and condi-tions of employment. ,WE WILL NOT discriminate against our employ-ees by suspension of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof the rights guaranteed to them inSection 7 of the Act.WE WILL make whole all production employeesfor their loss of earnings occasioned by theirsuspension on August 27, 1974.WE WILL offer Art Munguia immediate and fullreinstatement to his former position or, if thispositionno longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority or other rights and privileges.STR, INC., D/B/ASOUND TECHNOLOGYRESEARCHDECISIONSTATEMENT OF'THE CASERUSSELL L.STEVENS, Administrative Law Judge: Thismatter was heard at Sacramento,California, on June 24and 25, 1975.1 The complaint,2issuedMay 12, 1975, isbased on an initial charge filed February 19, 1975, and anamended charge filedApril 23, 1975, by ArtMunguia, anindividual.The complamt alleges that STR, Inc., d/b/aSound Technology Research,hereinafter referred to asRespondent and sometimes as STR, violated Section8(a)(1), (2), and(3) of the NationalLaborRelations Act,hereinafter referred to as the Act.FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a California corporation with its principal-placeof business located at Sacramento, California,engaged in the manufacture of stereo speakers.During thepast calendar year Respondent, in the course and conductof its business operations,purchased and received at itsfacilities in the State of California goods valued in excess of$50,000 directly from suppliers located outside the State ofCalifornia, and sold goods valued in excess of $50,000 fromitsCalifornia location directly to customers outside theState of California.Ifind that Respondent is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDSTR Employees Association (hereinafter Association)and Millmen and Industrial Carpenters Local Union No.1618,United Brotherhood of Carpenters and Joiners ofAmerica (hereinafterUnion), are labor organizationswithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESBackgroundSTR is a small corporation organized in 1972. Itsprincipal business is the manufacture and sale of stereospeakers. Shareholders include George Platis (hereinafterPlatis)and- Bradford Smith (hereinafter Smith). Officersinclude Platis, who is president and general manager, andSmith, who is vice president. Norman Haffly (hereinafterHaffly) is personnel manager and Wayne Schumacher(hereinafter Schumacher) is production manager.3From the date of its organization until early January1975 STR was located in leased facilities on La GrandeAvenue in South Sacramento and had about 25 employees.New investment of capital was made in November 1974,warranting expansion and a move in January to ownedpremises on Orange Grove Avenue, and permittmg asubstantial increase in production. Employees were in-creased to about 33. Most of the actions involved hereintook place at the first location, between August andDecember 1974.ArtMunguia (hereinafterMunguia) was hired byRespondent in July 1972 as a cabinetmaker. Followingagreement among several employees, Munguia was askedto solicit an appointment with a union representative andMunguia visited Local 1618 in July 1974. At Munguia'srequest Clarence McNeely, the Union's business represent-ative,met with employees off-premises after work near theend of July. Umon authorization cards were signed by allemployees present, and handed to McNeely. Between theJuly meeting and August 27 (a date involved herein) two or'threeothermeetings were held between the Union andSTR employees.1All dates hereinafter are within 1974, unless stated to be otherwise.3 It is found that Plates, Smith, HalEy, and Schumacher are supervisors2As amended June 11, 1975. Amended answer was filed June 12, 1975.within the meaning of the Act. SOUND TECHNOLOGYRESEARCH499On August 27 Platis held two meetings at the plant, onein the morning and one a little later, possibly about noon.The first meeting was held in Platis' office and the secondmeeting was held in the soundroom. Conversations duringthose two meetings form the basis of much of thecontroversy herein, and testimony about the meetings isconflicting, as discussed below. Munguia ceased workingAugust 27 and contends he was discharged on that dateduring the first meeting because of his union activities.Respondent contends Munguia quit, or failed to report forwork as instructed, as discussed below.All employees were told at the second meeting onAugust 27 that the plant was being closed, and they weresenthome that day with instructions to return thefollowing day for possible rehire. All were rehired August28 except Munguia. The reason for closing the 1 day, andthe reason for failing to rehire Munguia, is in dispute asdiscussed below.Based on authorization card signatures, the Union filed apetitionwith the National Labor Relations Board onAugust 23. The petition was dismissed by letter datedSeptember 16, for lack of jurisdiction. Thereafter, on a datenot established at hearing but probably in September, agroup of employees engaged for a period of time inpicketing Respondent's plant. Picketing was discontinued,and sometime thereafter the Association was organized.Following preparation of, and discussion concerning,rough drafts, drawn with the assistance of Haffly, a finalproposal for an agreement between the Association andRespondent was submitted to Platis. On February 21,1975, the agreement was signed by representatives of theAssociation and by Platis. General Counsel contends theAssociation was interfered with by Respondent in violationof the Act, which allegation Respondent denies.A.Alleged InterrogationParagraph VI(a) of the complaint alleges that, on orabout August 27, Platis interrogated employees about theirunion activity.Richard ,Reynolds (hereinafter Reynolds), an employeeof Respondent from May until August 30, testified that heattended a meeting in Platis' office about 10 a.m. onAugust 27.4 Also, present, he said, were three otheremployees5 and Platis, Smith, Haffly, and Schumacherfrom management. Reynolds said Platis told the group hereceived a letter from NLRB and an election was going tobe held; and "he asked of each, or as a group, what wethought of the union . . . and he asked us individually."Munguia testified in corroboration of Reynolds' testimo-ny, but said the meeting was held at 11:10 a.m.Thomas Brewer testified for Respondent and stated hedid not work August 27, although he went to the plantabout 1 p.m. and talked briefly with Platis and Smith. Hesaid he left the plant after 50 minutes or an hour, and didnot attend the meeting Reynolds said he attended.Platis agreed that he called a meeting in his office themorning of August 27 "for discussing the economicsituation, with my lead people." He said he also "inquiredabout the NLRB petition."6 He explained his inquiry bysaying he knew nothing about a possible union electionbefore receiving the NLRB letter that morning; that heasked Smith, Haffly, and Schumacher before the meeting ifthey knew anything about "the union for our shop"; thatthey replied they did not, and he pursued his inquiryduring the meeting to learn if any of the employees thenpresentknew what the letter involved. He said theemployees replied they knew nothing about the matter.Platis said he thought there may have been a mistake withthemail because Respondent's mail in the past had beenconfused with that of another company with a similarname: Sound Technology.Haffly testified he was present at the meeting, that thosepresentwere asked if they knew anything about theelection possibility, that the subject was "kicked around",and "I believe, Mr. Reynolds, I believe was one of the onesthat said he knew something about it."Schumacher testified he was present at the meeting, andthat Platis "said he received the letter that morning and Ihad heard before the meeting that he had received a letter,and he asked the people that were in the meeting if anyoneknew how it came about and nobody really knew."Smith was not questioned by Respondent concerningthis meeting.?AnalysisThe testimony of Respondent's witnesses relative to thedefense to this allegation is not credited for several reasons,including discrepancies in such testimony and observeddemeanor on the stand.Platis testified that,when he asked whether anyonepresent at the meeting knew anything about the Union orthe letter from NLRB, "their reaction was, from everybodyincluding Art Munguia, that they knew nothing about it."However, Haffly testified that Reynolds "was one of theones that said he knew something about it."Platis'pretrial affidavit differed substantially from histestimony, as pointed out above.Platis testified that he called the meeting "for discussingthe economic situation with my lead people." Brewer is aleadman, and testified he was not at the meeting, butMunguia and Reynolds testified that Brewer was present.None of Respondent's witnesses, other than Brewer, saidBrewer was not present.Finally,Platis testified that, prior to the meeting, heasked Smith,Haffly, and Schumacher if they knewanything about "the union for our shop" and they saidthey didn't. However, Smith and Haffly did not mentionsuch a conversation with Platis, and Schumacher onlystated "I had heard before the meeting that he had receiveda letter."4The first meeting held that day.5ArtMunguia, Tom Brewer, and Steve Witt, all found not to besupervisors. All were identified at the hearing as leadmen.8 In his affidavit given to an investigator March 18, 1975, Platis stated, "Itold themI received a letter from the NLRB and I was surprised. I askedeach person if they knew about theunion, had they written to the union, ordid they have any complaints about the businesssituation,allexceptReynolds said they knew nothing."rQuestioning about the subject oncross-examinationtherefore was notallowed. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is clearfrom the foregoing, and from Platis' testimony,that Plates questioned the employees rather extensively atthe firstmeeting on August 27 about the possibility ofunion activity at the plant. Only the nature of thatquestioning is indispute, but even that factor is made clearwhen,Platis' affidavit is considered .8 Haffly acknowledgedthat the NLRB matter was "kicked around," and thatemployeeswere askedif they knew anything about anelectionpossibility.Respondents contention that, in hisquestioning,Platismerelywas seekinginformation, isunrealisticand is not credited. The discrepancies in thetestimonyof Respondent'switnesses,pointed out above,preclude acceptance of the defense.The testimony of Reynolds and Munguia relative to thischargeissupported by the testimony (and affidavitstatement)of Platis, and partially by the testimony ofHaffly and Schumacher.Based on suchsupport, thetestimony of Reynolds and Munguia is credited.It is found that thisallegationof the complaint is proved.B.Alleged Threat to CloseThe complaint alleges that, on or about August 27, Platisthreatened to closeRespondent's plant if employeesselected the Union as their collective-bargaining represent-ative.Reynolds testified that, during the first meeting held byPlatis asdiscussed above, Platis "mentioned that if theunion came in, that he could not afford the union and thathe would have to close down the shop, because the union... he just couldn't afford the union."Munguia testified that, during said first meeting onAugust 27, Platis asked "the management people" whatthey thought about union organization of Respondent.Smith said "there was no way he would support a union."Haffly said nothing. Schumacher said he couldn't believethat his friends would go behind his back and make suchdemands. Platis then said "Well, there is only one thing todo here and that is to close down the shop." Munguiafurther testified that, during the second meeting on August27, described above, Platis informed all the employees that"everybody was laid off for the day" and when severalpeople asked Smith what was going on, Smith replied "dueto union activities, that they couldn't afford the union, 'theywould have to close down." After Platis, Smith, and Hafflywereoutside the, room together about 5 minutes, theyreturned and Platis said that all who wanted their jobsback couldhave an interview.Brewer testified that he did not attend the meeting, andthat Platis did not tell him he was going to close the shopbecause of union activity. He also said neither Munguianor anyone else told him Platis made such a threat to closethe.plant.Platisdenied the charge, and testified that he told theemployees "I'm going to have to close down until wereceive the check." He explained that the check was onedue from a customer in Canada, and that its receipt was8Plates' attempt to explain away his affidavit statements was weak andunconvincing That part of lus testimony is not credited9The complaint alleges that Platis and Smith were present at theinterrogation,whereas the proof established that Platis and Haffly wereinvolved. This inconsistency is immaterial, since Haffly was the principal, ifexpected August 26. Not having that money available forthe payroll, Platis said it was necessary to close. The checkwas received August 28, as discussed below:Smith and Haffly did not testify on this subject.Schumacher said only 'money problems and the NLRBletterwere discussed at the meeting, and he testified thatPlatis did not say anything about closing the shop becauseof union activities.Reynolds and Munguia are credited on this subject, forthe reasons explained in section B, next preceding.It is found that this allegation of the complaint is proved.C.Alleged InterrogationParagraph VI(c) of the complaint,as amended,allegesthat, on or about August '28, Platis and Smith interrogatedemployees about their and their fellow employees' unionactivities.Louis Maglaya (hereinafter Maglaya),a cabinetbuilderfor Respondent; credibly testified that he was called intoPlatis' office August 28. He said Haffly also was there. Hetestified Platis asked him, "if I ... knew anything about aunion,or a union being formed,"' and that, after adiscussion of 5 or 10 minutes, Haffly said "never mind, lethim go back to work, he doesn't know anything." Maglayafurther stated Platis "told me, in the future, if I wanted tokeep my job, to keep mynose cleanand stay out of troubleand don't associate too much with the other employees."Neither Platis nor Haffly denied, or testified about, theconversation with Maglaya.It is found that this allegation of the complaint isproved.9D.Alleged Granting of BenefitsParagraph VI(d) of the complaintallegesthat, on orabout September 3, Platis granted benefits to employees inorder to dissuade them from supporting the Union.There is no controversy about the fact that, prior toSeptember 3, Respondent had no written policystatementabout company "fringe benefits," and that on September 3Hafflyprepared and distributed, pursuant to Platis'instructions, the policystatementsshown in GeneralCounsel's Exhibits 5 and 6.Further,,there is no controversy about the fact that someof the benefits listed on General Counsel's Exhibit 5 werein effect prior to September 3 (personal projects, purchaseof company materials at,, discount prices, and paidholidays), and some were,not ineffect (birthday day off,msurance,10 fixed policy on periodic pay raises, it pro-gressive vacation schedules, profit sharing plan proposal,and employee association).Respondent contends General Counsel's Exhibits 5 and6 were prepared in the normal course of business, withoutreference to union or concerted activity.not the only,person conductingthe interrogation. Testimonyestablishes anunlawful interrogation, which is thesubstance of the charge.ioAn insuranceprogram was institutedeffectivein late AugustiiG.C Exh. 6, dated September 4, 1974. SOUND TECHNOLOGY RESEARCHAnalysisThe subject of union activity at Respondent's plant wasdiscussed by Platis in the meeting between leadmen andmanagement the morning of August 27. It has been found(A,B,and C, above) that Platis interrogated andthreatened employees in violation of the Act on August 27and 28. It is found below that Respondent engaged inadditional violations of the Act on and after August 27.Respondent had no formal written company policiesrelating to the subjects covered in General Counsel'sExhibits 5 and 6, prior to the date of those exhibits(September 3 and 4). Some of the items on those exhibitswere in effect prior to September, and Haffly testified thata possible insurance program was discussed with employ-ees,July, but for practical purposes substantial benefits,granted and promised by implication, described in the twoexhibits first became tangible on September 3 and 4. Hafflytestified there was no particular reason to select those datesfor preparing the policy statements. Respondent had beenin business more than 2 years when the statements wereprepared, and the only apparent reason shown by therecord for the decision to issue the statements was thesudden spurt of union activity in late August.The fact that Respondent's promises were promises ofbenefitsisbeyond question. They were advantages theemployees did not have prior to promulgation of GeneralCounsel's Exhibits 5 and 6. Further, even those benefitslisted on the exhibits that the employees enjoyed prior toSeptember 3 and 4 were of uncertain nature, not havingbeen reduced to writing or discussed with employees. Theywere granted at the whim of Respondent, and could bewithdrawn at will. Their mere reduction to writingconstituted a benefit under such circumstances.In view of Respondent's union animus, its severalviolations of the Act during the period August-Novemberdiscussed herein, its encouragement of and assistance to anin-houseassociation,and the timing of the granting of newbenefits, the conclusion that the benefits were given inorder to discourage union organization is inescapable.It is found that this allegation of the complaint is proved.E.'Alleged Interference with Employee AssociationParagraph VII alleges that Respondent illegally dominat-ed or interfered with STR Employees' Association byassistingin its organization and by entering into acollective-bargainingagreementwith it.JamesPerfetti (hereinafter Perfetti) testified as follows:In October 1974 he was called into Platis' office, and Platissaid"a union would only mess things up, create a wallbetween the employees and management and so instead ofhaving a union, it would be better just to have anemployeesassociation...maybe if we didn't have time tomeet, maybe he could give us some time during work hourstoMeet." As Perfetti was going back to work, Platis toldhim he was getting a raise to $2.50 per hour [he had beenreceiving$2 per hour] effective the preceding Monday. Afew days later, Perfetti again talked with Platis in thelatter'soffice,and Platis asked if Perfetti thought an12 Jimenez saidthatwhen this draft was given to the representatives,Haffly told themhe no longercould be their advisor because he was part of501employees' association was a good idea. Perfetti repliedyes, and Platis said ". . . well, why haven't you doneanything about it." Platis then told Perfetti to get thenames of the employees from Haf ly and ask theemployees to choose three representatives. When Perfettitalked with Haf ly the latter said the secretary was runningthenames off then, and he gave Perfetti a stack ofmimeographed employee lists. Perfetti circulated the lists,and the employees circled the names of the representativesthey wanted and dropped the lists in the suggestion box,used as a ballot box. The following day Haffly orSchumacher opened the box, and Perfetti and Haffly's soncounted the votes. Perfetti was elected as one of therepresentatives. He was terminated 2 or 3 weeks later, forswearing in the presence of women after previously havingbeen warned not to do so.Jack Jimenez (hereinafter Jimenez) testified as follows:In November 1974 Platis called Jimenez and four otheremployees into his office, and told them he had picked thefive as temporary representatives for the Association andthat the five should start to formulate some kind ofproposed agreement with STR. Platis said the five couldinspect company books and records, and that he preferredan Association to unionization - that ". . . he wouldrather lose half his shirt than all of it." Platis again talkedwith the five about January 20, 1975 (after the plant wasmoved to the new location on Grove Avenue), and askedwhy they had not prepared a proposed agreement. Platissaid the employees would have to select permanentrepresentatives, and he gave the five until February 25 tosubmit a proposed agreement. Platis stated that Haffly and"all the facilities at STR" were at their disposal. After themeeting with Platis the five met with the employees oncompany time. The five temporary representatives wereelected as permanent representatives, and thereafter met inthe evening at Jimenez' home to draft a proposedagreement. The proposal was given to Haffly, who gaveeach of the five a proposed agenda for meetings (G.C. Exh.8). 'Haffly also showed the five a copy of a letter Haffly hadprepared, showing the names of each of the five assignatory, to be typed and given to Platis to show that theAssociation had been formed, and its purpose (G.C. Exh.9).The letter thereafter was prepared in final form byHaffly, signed by each of the five representatives (G.C.Exh. 10), and given to Platis, who acknowledged its receipt(G.C.Exh. 11).Haffly also gave the five a proposedagreement (G.C. Exh. 12) which they reviewed, suggestedchanging, and returned to Haffly who again reviewed thedocument and had it prepared in draft form.12 Haffly gavethefivea final proposal on February 20, which wasdiscussedand approved by all the employees. Theagreement was signed February 21. On cross-examinationJimenez testified that Haffly volunteered his services = theemployees did not ask him to help. During preparation ofdrafts of proposals, Haffly suggested some changes and therepresentatives suggested others. Twomeetings of allemployees about the association were held on companypremises during company time, lasting 30 minutes to 1hour each,, and meetings of the five representatives weremanagement. Haffly denied this statement. Jimenez is credited 502DECISIONSOF NATIONALLABOR RELATIONS BOARDheld at their homes, on their own time, except when theymet with Haffly in his office. Schumacher and Witt were atthe first of the employee meetings, but they did not talk -they just "listened." Platis was the first to suggest-anassociation- he made the suggestion at the former plantlocation, when employees were trying to organize for unionrepresentation.Haffly testified there had been interest among theemployees "for some time" in forming their own associa-tion but they had no one to advise them. He said he passedthe word through his wife, who is a shop employee, that hewould be willing "to assist in the preparation of adocument, which they in turn could submit to managementif they wished." He acknowledged preparing GeneralCounsel'sExhibits 8, 9, 12, and 13, and said he wasuncertain about preparation of General Counsel's Exhibits10 and 11. Haffly said he was interested in the matterbecause his wife and son work in the shop, and that he didnot represent the Company when he met with, andassisted, the employees in preparing the proposals. He saidall the ideas embodied in the proposals were those ofemployees - he only helped with the wording, and withpreparation of an agenda.Brewer testified for Respondent, and said the idea of anemployees' association firstwasmentioned byMikeThompson, an employee, during a meeting of employeesattended by "management." He said Haffly was "engaged"to help because "he had access to a copy machine and hehad a few ideas for us . . . and he was familiar withdrawing a contract of that type up...." He stated theemployees asked Haffly to assist them. Brewer said themeeting at which the association was suggested was notcalled for that purpose - it was called primarily to discussother matters, including ways to improve production andtardiness of employees. The meeting was held after movingto the, new plant, and Brewer knew of no discussionsamong employees about an association while the plant wasat the former location. Brewer testified later in hisexamination in a different manner. He said he firstdiscussed the possibility of an association with his brother,at home, in July 1974, and that he first mentioned thesubject.He said that, so far as he knows, he was the firstperson, to suggest the idea of an association to anyone atthe plant. Brewer said he was interested, in the Union inJuly, but could not afford the dues.Platis testified thatMike Thompson asked him aboutforming an employees' association, and that Platis said hedid not mind, "my books are open to anyone that wants tosee it."' Platis said he never suggested an association. Atanother point in his, examination, Platis gave a differentversion of the association. He said Witt, Brewer, andJimenez came into his office early in December, represent-ing the Association, and said they wanted to form an13 It is recognized that the Board declined jurisdiction over Respondentabout September16 and dismissed the Union's petition for election.However, thefact that Respondent thereafter continued to be concernedabout the possibility of union activity at the plant is shown by Plates'testimony, among other things Platis testified that he talked with Perfetti inthe parkinglot about 3 weeks "after the event of the 28th" and that he thentold Perfetti that, if the Unioncame in, "wewould have to have decisionstakendifferent than the ones we are taking right now, which it might includelayoff of employees before we have to or closing the company." Testimonydoesnot establish when an association first was seriously discussed, but itassociation for better communication and in order toobtain working benefits.AnalysisThe fact that Platis and Haffly knew about theAssociation prior to its formation, and that Haffly activelyassisted its formation, are beyond question, and areacknowledged by Platis and Haffly. Testimony of allwitnesses shows frequent discussion between Haffly andthe Association's representatives concerning formation ofthe Association, exchange of ideas and suggestions as eachdraftwas discussed, contribution by Haffly of officeequipment, use of company time for discussions andmeetings' relative' to the Association, and managementapproval at all phases of formation. Testimony concerningbirth of the idea for an association is contradictory, butthere is a strong inference, and it is found, partially basedon Platis' and Haffly's enthusiastic embracing of the idea,that one or both of them either originated the idea orencouraged its first expression.13 And it is not disputedthat completion of organization and execution of anagreement were memorialized with management's enthusi-asm and active participation, including picture taking. Thetestimony of Perfetti and Jimenez is credited. There is noquestion, under such circumstances, but what the employ-ees were influenced by Respondent's action and would nothave an association totally their own, free from anypersuasion by their Employer. Such action by Respondentconstitutes interference, and is in violation of the Act.Money Oldsmobile Company,201 NLRB' 155 (1973);GloverPacking Company,191NLRB 547 (1971);United StatesRailwayEquipmentCompany,172NLRB 708 (1968);Goulds Pumps, Inc.,196 NLRB 820 (1972).Iris found tha;i this allegation of the complaint is proved.F.Alleged Discharge of MunguiaParagraph VIII(a) of the complaint alleges that, on orabout August 27, Respondent discharged Munguia be-cause of his union or concerted activities.Munguia testified as follows: At the first group meetingof August 27, Platis asked him what he thought of theUnion, and Munguia said he knew who was trying toorganize and that he would support the Union. Platis saidhe would have to close the shop, Smith stated they did nothave to go to that extreme, and Platis replied "I'm ,notgoing to lose any money on this . . . well, that means thatwe're all fired.Munguia asked why he was being fired,Platis said Munguia knew the reason, and Munguia repliedhe did not know. He asked again and Platis said "because Ididn't have trust in the company and that I would gobehind the company to a union to represent the employees.does establish (G C. Exh 5) that Respondent's policy onSeptember 3 was tooffer employees fringe benefits that included "an employeesassociation thatrepresents individual employeesat the managementlevel on any matterconcerning employees welfare." Further, the credited testimony of Perfettiand Jimenez shows;Platis' strong encouragementof an association inOctober and November.It is found thatRespondent's purposein assisting the Association was topreclude union activity and union attempts to organizeRespondent'semployees. SOUND TECHNOLOGYRESEARCH503That that was a good enough reason to be fired."Duringthe second meeting on August 27, attended by allemployees and by members of management,Platis andSmith announced that the plant was being closed and"everybody was laid off for theday." Afew minutes laterSmith and Haffly said those who wanted to have aninterview about getting their jobs back should wait in theproduction area.Munguia waited about a minute, thenwent to the union hall.He returned to the plant between12:30 and 1 and talked with Platis,who told Munguia towait.Munguia waited 3 hours,afterwhich Haffly saidother interviews would be taken up the following day from10 a.m.14 Munguia went to the plant on the 28th between1130 and 1215 and spoke with Haffly,who told him hewas fired because he came in late. Munguia protested, andHaffly said most of the employees came in at 9. Munguiawas terminated,and given a check for no amount (G.C.Exh. 7).16After he left Haffly's office,Munguia saw andspoke with Reynolds and Maglaya. Thereafter,on August29 and September 10, Munguia spoke with Haffly andPlatis in an effort to get his job back,but he was notsuccessful.On October 10 Munguia received a registeredletterfromHaffly offering reinstatement,17 and afternegotiations about whether Munguia would agree to startas a -new employee and after Munguia said he wouldaccept a cut in pay,Haffly did-not pursue the matter andMunguia never returned to work.Munguia said he owesthe Company$325 for materials he purchased,but that heleft tools at the plant worth about $800.Platis testified as follows:He did not tell anyone August27 that they would be fired or laid off because of unionactivity.He called a general meeting that day to lay offemployees because a customer's expected check had notarrived,and told the employees to come back the followingmorning at 9. That time was selected because'Platiswasgoing to the post office at 8 to see if the check arrived. Thecheck-arrived the 28th and Platis told Haffly to hireeverybody.Since Platis did not see Munguia on the 28th hecalled him on the telephone the 29th, and Munguia said hedid not come to the plant on the 28th because he had to seehis parole officer.Platis asked Munguia to come to workthe 30th,but he did not appear. Munguia's check (G.C.Exh. 7) was made out the 28th and since Munguiadid notcon^e in,itwas sent by mail together with a receipt.18 Platissaid',he heard about Munguia's claim concerning the toolsand investigated the matter.He said only some wire wasfound,which Munguia left; thereafter he heard no moreabout the tools.Haffly testified as follows: Platis told all the employeesat the second meeting on August 27 that he would have tolay everyone off at noon that day because of financial14On cross-exanunation Munguia said the time was 10.3015On cross-examination Munguia said he went to the plant between10:30 and 11.16 'The final paycheck was for no amount because Munguia owedRespondent an amount greater than his accrued wages. Munguia testifiedhe lost the receipt attached to the check.17Munguia testified he lost this letter.18 This is the receipt Munguia testified he lost.19Neal is not involved in this controversy. He was rehired at a later date.20 This testimony is challenged by General Counsel because of thepossibilityMunguia was on the premises during Haynes' lunch hour Thetime Munguiaallegedly was on the premises varies considerably, from 9:05problems and that they should come back in the followingmorning at 9 to see whether the situation had changed.Munguia's timecard shows he checked in on the 27th at8:17 a.m. and checked out that day at 11:53 a.m. No entryis shown after August 27. Haffly did not see Munguia onthe premises the 27th or the 28th, and no one told Hafflythey saw Munguia on those days. Haffly did not tellMunguia, personally or by telephone, that he was terminat-ed. Platis told Haffly to hire all the employees back on the28th and all were rehired, except Munguia and Al Neal.19Munguia did not call Haffly on the telephone the 28th,althoughHaffly did write Munguia a letter offeringreinstatement, but at $2 per hour rather than the $2.50 hemade when he quit. The next time Haffly'saw Munguiawas several weeks after the 28th, when Munguia waspicketing Respondent.Reynolds testified he saw Munguia in the office aboutnoon on the 28th and that he saw him that day about 1p.m. in the shop, at which time Munguia said he had beenfired.Maglaya also testified that he saw Munguia on thepremises August 28.Schumacher testified that Munguia was unreliable in hiswork hours, and sometimes was half a day late. He saidPlatis instructed all the employees on August 27 to come inthe following day at 9, but he did not see Munguia on the28th.He did see him "a couple of days" after the 27th,talking'with Haffly in the latter's office.Smith testified that his office is in the same room as thatof Haffly, and that he did not see Munguia August 28.Marjorie Haynes, receptionist and bookkeeper, said allemployees come through the front door when they come towork, but that she did not see Munguia come in August28.20AnalysisMunguia contends he was told by Platis in the firstmeeting of August 27 that he was being fired because of hisunion activity. Reynolds, Brewer,21 and Witt also attendedthatmeeting, together with Platis, Smith, Haffly, andSchumacher. No witness, for General Counsel or Respon-dent, corroborated this contention of Munguia.22 It isfound that Platis did not tell Munguia August 27 that hewas fired.Munguia also contends he was fired by Haffly on August28, after reporting later than instructed. Haffly denied thatcontention, and said he did not see Munguia on the 28th.Reynolds testified he saw Munguia in Haffly's officeAugust 28,23 and Maglaya testified he saw Munguiaoutside Haffly's office the 28th.24 However, Platis, Schu-macher, Smith, and Majorie Haynes (receptionist andor 9:10 a.m. (Maglaya) to I p.m. (Reynolds). That variance alone gives riseto doubt about Munguia being at Respondent's plant August 28.21 Brewer said he did not attend this meeting, but the evidence stronglyinfers, and it is found, that he did attend.22Witt was not called to testify23This statement by Reynolds is not credited.24This testimony of Maglaya is not credited. He said he went to work"early" the 28th, and saw Munguia as soon as he left Platis' office, where hehad been talking with Plans and Haffly, about 5 or 10 minutes after 9 or 10a in. Yet Munguia said he did not arrive at the'plant until 11 30 or 12 on the28th and that he saw Maglaya as he was preparing to enter Haffly's office.(Continued) 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDbookkeeper) testified they did not see Munguia on the28th.Munguia said the unsigned check (G.C. Exh. 7) wasgiven to him by Mrs. Platis at the plant on August 28, butPlatis saidthe check was mailed to Munguia. Munguia'stestimony on this subject was not convincing, and he saidhe lost the receipt, which may have been of assistance inresolution of the controversy.Munguia's testimony on this subject, and his appearanceand demeanoron the stand, were not impressive. Hisstatementsfrequently were self-contradictory and vague.His story about $800 worth of tools being left at the plantwas not corroborated and is not believable. He said he"lost"Haffly's letter offering reinstatement. His claim tohaving beenfired by Haffly for coming in late is notcredited; it is found that Munguia was not on Respon-dent'spremisesAugust 28., Even had he been fired forreporting late,arguendo,that would be of no concern inthis proceedingunlessthe real reason for the discharge, orpart thereof, was union or protected activity.25 There isnothing in the record to show that any member ofmanagementknew of Munguia's union activity prior toAugust 27, nor is there anything in the record to show thatRespondent at any time knew that Munguia was any moreactivein union organization efforts than other employ-ees.26Yet, no other employee is alleged to have beendischargedbecauseof his union activity. Thus, a findingthatHaffly dischargedMunguia August 28 for unionactivity cannot be supported. It is so found.In view of the record thus made, the General Counselhas not methis burden of proof, and it is found that thisallegationof the complaint is not proved.G.Alleged Suspension of EmployeesParagraph VIII(b) of the complaint alleges that, on orabout August 27, Respondent suspended all its productionemployees 1 day because of their union activities.The fact that all production employees were off workfrom about noon of August 27, following the secondmeeting held that day, until the morning of August 28 isnot in dispute. The reason for the layoff is in controversy.No witness testified that Respondent told the employeesthey were being laid off because of union activity, nor didany witness say that Platis mentioned the Union or theNLRB petition letter during the second meeting of August27. All witnesses who testified on this subject stated thatPlatis gaveas the reasonfor the layoff, either "economicreasons," or the fact that a customer check did not arriveon the 26th or 27th as expected. It is not controverted that,when he announced the layoff, Platis told the employees toClearly Haffly could not be in two places at the same time, and the relatedtimes aretoo far apart to ignore.25General Counsel argues that a statement by Platis to Jimenez "monthslater"shows Munguia wasfired by Platis. The statement by Jimenez was"he was saying that itwould be better to have this kind of agreement than togo through and have anymore hasslesagain and the people would have tobe fired or laid off like Mr. Munguia and Richard Reynolds." Thatstatementis highly ambiguous, and it is not probative. Reynolds was laid offabout 1 day with other employees, August 27-28, and later was fired forcause notcontrovertedherein.Munguia was terminated as discussed herein.26To the contrary, it is clear from all the testimony that, as of August 27and 28,Respondentbelieved Reynolds to be the principal union activist.report the following morning. The time Platis said to reporton the 28th ism dispute, but that time is not determinativeof this issue. It is of interest only to the extent it wasconsidered in making the findings required in section Fnext preceding.27The defense to this charge is Platis' claim that aCanadian customer's check in the sum of about $14,500was expected August 26 or 27 but, did not arrive untilAugust 28. Because Respondent had a serious cash flowproblem, and the payroll was about $4,000 to $5,000 eachweek, Platis found it necessary to suspend operations onthe 27th until an adequate cash balance was restored.Believing the check may come in the, 28th, he instructed theemployees to report the following morning. The checkarrived August 28, all employees reported the 28th exceptMunguia, and all who reported were put back to work.Respondent's defense is not a logical or reasonable one,for several reasons. The check story has the appearance ofbeing contrived. Its timing is too convenient to bebelievable, in light of all the facts. Platis called the firstmeeting August 27 hard on the heels of receiving theNLRB petition letter, questioned employees about theletter28 and union activities at the plant, and threatened toclose the plant because of union activity. A short time laterhe called the second meeting and announced the layoff.Platis testified he called the Canadian customer the weekprior to the layoff, and was 'told the check already hadbeen sent in the mail.Itmay well be that Respondent had a cash flow problem,but shutting down production and laying off all productionemployees a week after having been advised that $14,500was en route does not seem logical or likely. Rather, it hasthe appearance of a convenient excuse to show employeesthat the threat made in the first meeting to close the planteasily could be carried out. It would be a most effectivegesture during union organizational efforts.Respondent's union animus is clearly shown by therecord, including violations of the Act found herein.Following the temporary layoff of August 27-28, Respon-dent granted benefits and assisted an in-house associationinorder to discourage union activity. The layoff isconsistent with the earlier threat to close the plant and thelater violations of the Act; taken together, the actions ofRespondent are of one pattern. In such light the defense ofa late check arrival simply appears as a coverup.It is found that this allegation of the complaint is proved.The complaint makes no allegation concerning Reynolds, who wasdischarged for cause. General Counsel argues that the reason for Reynold'sdischarge was a "sham," but the fact remains that the discharge was notchallenged by the General Counsel Certainly, there was no proof at hearingthat Reynolds was discharged in violation of the Act.27 It is noted that there is wide discrepancy among the witnesses on thereporting time. The time was stated to be from 9 a.m. to 12.30 p.m.,depending on who was testifying.28Respondent attempted to show that the meeting was called for otherreasons,and that the NLRB letter was mentioned but casually andparenthetically. That attempt was camouflage, and is so found. SOUND TECHNOLOGY RESEARCH505IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEUpon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:Respondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantialrelation to trade, traffic and commerce amongthe several States and tend to lead to labor disputesburdening and- obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (3)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent unilaterally suspend-ed all its production employees for approximately 1working day on August 27 and 28, 1974. I will, therefore,recommend that Respondent make all said suspendedemployees whole for any loss of earnings suffered byreason of the discrimination against them, by payment tothem of sums of money equal to that which they normallywould have earned, absent the discrimination, less netearningsduring such period, with backpay computed on aquarterlybasis in the manner established in F.W.Woolworth Company,90 NLRB 289 (1950), plus interest atthe rate of 6 percent per annum, as set forth inIsisPlumbing and Heating Co.,138 NLRB 716 (1962). It will befurther recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amounts of backpay due and therights of reinstatement under the terms of these recommen-dations.CONCLUSIONS OF LAW1.STR, Inc., d/b/a Sound Technology Research is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.STR Employees Association and Millmen andIndustrialCarpentersLocalUnion No. 1618, UnitedBrotherhood of Carpenters and Joiners of America, arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By interrogating its employees about their and theirfellow employees' union activity; by threatening to close itsbusiness if its employees selected the Union as theircollective-bargainingrepresentative;and by grantingbenefits to its employees in order to dissuade them fromsupporting theUnion, Respondent interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteedto them by Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.4.By suggesting or encouraging establishment of, andby interfering with the formation of STR EmployeesAssociation and thereafter entering into a collective-bargaining agreement with said Association, Respondentviolated Section 8(a)(2) and (1) of the Act.5.By suspending all its production employees forapproximately 1 workday on August 27 and 28, 1974,, inorder to discourage support of the Union, Respondentdiscriminated against its employees in violation of Section8(a)(3) and (1) of the Act.6.Respondent did not, through alleged conduct,violate Section 8(a)(3) and (1) of the Act by dischargingArt Munguia because of his union or concerted activities.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]